Citation Nr: 1206823	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  08-37 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left eye disability.

2.  Entitlement to service connection for a left eye disability.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in June 2010, at which time the Board remanded it for additional development.  

The left eye disability, which was formerly characterized as amblyopia, left eye, secondary to anisometropia (previously claimed as left eye defective vision), has been recharacterized as indicated on the title page.

The Veteran testified before the undersigned Veterans Law Judge at a December 2011 hearing in Washington, D.C.; a transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for a left eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  In a September 1971 rating decision, the RO denied service connection for left eye defective vision.

2.  Evidence received since September 1971 has not been previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, relates to an unestablished fact, and raises the reasonable possibility of substantiating the claim of service connection for a left eye disability.


CONCLUSION OF LAW

The criteria for reopening a claim of service connection for a left eye disability have been met.  38 U.S.C.A. § 5108  (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist 

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2011).  An October 2006 letter satisfied the notice provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1) ; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The October 2006 letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that VA notify a claimant of the evidence and information that is necessary to reopen the claim and that VA notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  Such notice was provided in the October 2006 letter to the Veteran.  
At the December 2011 hearing the Veteran waived any error in the timing and content of the notices from VA.

The Veteran's service treatment records (STRs) and VA and private medical treatment records have been obtained.  38 U.S.C.A. § 5103A , 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.160(d) (2011).  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

'New' evidence is defined as existing evidence not previously submitted to agency decision makers.  'Material' evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510 (1992). 

In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  

Service connection was denied in a September 1971 rating decision because the increase in defective vision in the left eye during active service was the normal progression of the pre-service left eye injury.  It was noted that the service treatment records (STRs) showed that, at a June 1970 examination, the left eye vision was 20/400 and that the Veteran had a history of a left eye injury.  An October 1970 examination also showed 20/400 vision in the left eye.

The STRs also show that at an August 1967 pre-induction examination vision in the left eye was 20/200.  At a February 1968 consultation, which was before the Veteran's induction, he reported being kicked in the left eye two years before and having poor vision since then.  The left eye visual acuity was finger count at one foot and the manifest refraction was 20/400.  The diagnosis was amblyopia, left eye, secondary to anisometropia, and the Veteran was qualified for induction.  In August 1968 the Veteran's unaided vision in the left eye was 20/greater than 400.  In May 1969 the Veteran was placed on a profile due to poor vision in the left eye.  He could not drive military vehicles or perform duty requiring binocular vision.

July 1969 treatment records indicate that uncorrected vision in the left eye was light perception.  In January 1970 the Veteran complained of burning in his eyes for 8 months.  A physical examination was negative and vision in the left eye was 20/400.  The Veteran reported at February 1970 treatment that the vision in his right eye had started to blur since the prior week and that he could only see light out of the left eye.  At March 1970 treatment the Veteran said that the left eye was burning and that the eye drops he had been using had not helped.  Left eye vision was 20/600, and at treatment later in the month it was 20/800.  April 1970 ophthalmology treatment indicate that the Veteran had a one year history of a burning sensation in each eye.  There had been repeated negative examinations.  The impression was inferior keratitis.  May 1970 STRs indicate burning in the eyes and that exposure to light caused redness in his eyes.  The Veteran continued to have complaints related to his eyes.  At a March 1971 examination the left eye was noted to be hyperopic and amblyopic secondary to a refraction error.  Vision in the left eye was 20/200.  

The Veteran had a VA examination in July 1971 at which he reported a burning sensation in the left eye due to tearing.  Dizziness followed eye strain and fatigue.  It was noted that there was no illness or injury during service.  Vision in the left eye could not improve to better than 20/400.

New evidence since September 1971 includes a September 1985 VA medical evaluation at which the vision in the Veteran's left eye was 20/200.  In September 1999 the Veteran received VA treatment after a small branch snapped and a small piece went into his left eye.  He said that before seeking VA treatment he went to an emergency room, the eye was flushed, and no foreign bodies were found.  The Veteran denied any changes in vision, which was 20/200 in the left eye.  At the VA treatment he was diagnosed with a small corneal abrasion on the left eye with no infiltrate.  

The Veteran was noted to have longstanding anisometropic amblyopia at December 2005 VA treatment.  At a December 2006 VA ophthalmology diabetic examination vision in the left eye was 20/400.  The assessment included dry age related macular degeneration and left amblyopia, anisometropia, stable.  At December 2008 VA treatment the Veteran's vision in the left eye was count fingers at one foot.

Dr. E.N., a private eye specialist, wrote in July 2009 that he reviewed the Veteran's service medical records and performed an eye examination.  It was noted that while the Veteran was shooting a gun in 1968, during service,  a piece of metal hit his left eye and that this injury occurred in El Paso.  Anterior segment imaging of the left eye demonstrated defective ocular structure, and there was a scar in the corneal stroma.  Retinal imaging showed a defect in the vitreou-retinal system.  The defect was moderate and was consistent with background diabetic retinopathy.  The impression was dry eye syndrome, a left eye corneal scar, a nuclear sclerosis cataract, moderate non-proliferative diabetic retinopathy, left eye amblyopia - refractive possibility, Hyperopia, astigmatism, and presbyopia.  

The Veteran believed that the injury he sustained in the left eye during military service left a scar on the eye.  Dr. N wrote that to the best of his knowledge, injury or trauma to the eye is one of the several causes of scar formation on the cornea and that it is possible that the scar on the left cornea resulted from the injury while he was in military service.

The Veteran wrote, in a July 2011 statement, that around September 1968 he injured his left eye when an M-14 flash suppressor hit it.  He was taken to the hospital and was released to active duty around November 1968.  The Veteran testified at the December 2011 hearing that he got metal in his left eye in a rifle range injury during service and that he could not see as well after that.

This evidence is new and material, as it was not of record at the time of the last rating decision in September 1971, and it relates to material elements of the claim; i.e. that he currently suffers from a left eye disability and that he has suffered from it since it was incurred during military service or was aggravated beyond its natural progress during military service.  Reopening the claim of service connection for a left eye disability is warranted.  38 U.S.C.A. § 5108.


ORDER

New and material evidence having been submitted, the petition to reopen the claim for service connection for a left eye disability is granted.


REMAND

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment.  38 U.S.C.A. § 1111 (West 2002 & Supp. 2011); 38 C.F.R. § 3.304(b) (2011).  The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability that the Veteran later complains about.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  

The Veteran's eye condition was, in fact, noted on entrance and the presumption of soundness does not attach.

VA's still has a duty to demonstrate, by clear and unmistakable evidence, that the pre-existing disability did not increase in severity during service, or that any increase was due to the natural progression of the disease or injury.  38 U.S.C.A. § 1153; Wagner v. Principi, 370 F.3d 1089, 1096 (2004); see also Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  If the government fails to rebut the section 1111 presumption, the claim is one for service connection, not aggravation.

"Clear and unmistakable evidence" means that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254   (1999).

Dr. N wrote that, to the best of his knowledge, injury or trauma to the eye is one of the several causes of scar formation on the cornea and that it is possible that the scar on the left cornea resulted from the injury while he was in military service.  While that statement is sufficient to reopen the claim for service connection, it is of little probative value in deciding the claim for service connection because it is equivocal and merely indicates that an in-service injury may or may not have caused a left eye disability.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Dr. N did not offer any opinion on whether the pre-existing left eye disorder increased in severity during service and, if so, whether such increase was due to its natural progress.  In addition, he did not consider the 1999 injury to the left eye that is in the post-service treatment records.

The Veteran has reported that he injured his left eye during service when he was hit by a projectile while on a rifle range and the Board accepts his statement as credible, notwithstanding the fact that the STRs do not contain any mention of this incident and do not indicate that any of the treatment that the Veteran had for his eyes during service was due to an in-service injury.  The Veteran is competent to report that he was hit in the left eye during service in 1968 while on a rifle range, but he is not competent to state a medical opinion on its effect on the left eye disability that pre-existed service.   See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

When the Veteran applied for service connection for a left eye disability at separation from service, he wrote that he was treated at a Texas state clinic in Gilmer, Texas, in August 1968 for an eye condition.  The Veteran reported that the in-service eye injury occurred in El Paso, and his records show that he was assigned to Fort Bliss, which is in El Paso.  

A July 2009 report from Dr. N is of record.  In August 2011 the Veteran submitted an authorization to obtain records from Dr. N., but there is no indication in the file that any additional records were requested.  There could be additional relevant records from Dr. N that have not been obtained and the duty to assist requires that attempts be made to obtain any such records.

The Veteran has not been scheduled for a VA examination for his left eye disability.  The three salient benchmarks for determining when a VA examination is required are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  See 38 C.F.R. § 3.159(c); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Since these requirements have been met, a VA examination must be obtained before the claim can be decided on the merits.







Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.)

1.  Request that the Veteran provide sufficient information, and, if necessary, authorization, to obtain any additional evidence, not already of record, which pertains to the claim for service connection for a left eye disability, specifically including information about the clinic in Gilmer, Texas, where he claims to have been treated in 1968.  Document all unsuccessful attempts to obtain such records.

2.  Request, if necessary, a new authorization to obtain records from Dr. N. and  attempt to obtain those records.  Advise the Veteran that he may submit pertinent evidence in his possession.  Document all unsuccessful attempts to obtain such records.

3.  Then, schedule the Veteran for a VA examination.  The claims file and a copy of this Remand must be provided to and reviewed by the VA examiner in conjunction with the examination.  All necessary diagnostic studies must be conducted.

The examiner is to: 1) provide an opinion as to whether there is clear and unmistakable evidence that the pre-existing left eye disorder was not aggravated in service; and 2) if it was aggravated in service, whether any such aggravation was clearly and unmistakably due to the natural progress of the pre-existing condition.  

For the purpose of all opinions rendered, the examiner is to review all the relevant evidence of record, and is to accept as fact that there was an incident during service in which the Veteran was hit in the left eye by a projectile while on a rifle range.

A complete rationale for all opinions expressed must be provided, citing to specific documents in the claims file and/or current clinical findings, as appropriate.

4.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


